Citation Nr: 1416625	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-48 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable rating for bilateral tinea pedis, claimed as skin condition, feet.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1970, September 1990 to August 1991, and December 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran presented testimony before the Board in March 2010; the transcript has been associated with the claims folder.  

Treatise evidence, with a waiver of initial RO consideration was submitted in conjunction with the Board hearing.  Subsequent to the hearing, additional evidence (medical records through March 2012) was added to the file; the Veteran provided a waiver of initial RO consideration in March 2014.  Additional evidence was also added to the record in April 2014; a waiver has not been obtained for this evidence.  However, that evidence is cumulative and redundant of that which was already of record.  The Board finds that, in this instance, remand for initial consideration and readjudication is not required.  38 C.F.R. § 20.1304(c).

A claim of entitlement to service connection for eczema has been raised by the record (see claim received in February 2006).  While the Board is aware that a January 2007 rating decision indicated that such claim had been previously adjudicated, on further review of the record it is apparent that such adjudication did not occur.  Therefore, the Board does not have jurisdiction over the claim for eczema, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The objective evidence does not show tinea pedis productive of symptomatology consistent with at least 5 percent of the entire body or exposed areas affected or systemic therapy, such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, including Diagnostic Codes 7800-7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In an increased rating claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The RO provided the Veteran pre-adjudication notice by letter dated in July 2006.  A second notice was provided in July 2007, and in March 2009 the RO notified the Veteran of the diagnostic criteria used in assigning his disability rating for the service-connected bilateral tinea pedis.  The claim was subsequently readjudicated in an October 2009 statement of the case.  See Mayfield, 444. F.3d at 1333 (readjudication is sufficient to "cure" notice timing defects).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations.  The Veteran presented testimony before the Board in March 2010; a transcript has been associated with the claims folder.  

As noted in the Introduction, additional evidence has been added to the record since the last RO adjudication; a waiver was not provided.  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted without a waiver must be referred to the RO.  However, the regulation specifically states that "[e]vidence is not pertinent if it does not relate to or have bearing on the appellate issue or issues."  In this case, the Board finds that the additional evidence shows that the Veteran has a current diagnosis of tinea pedis that is treated with topical medications and manifests with symptoms such as thickened, peeling, and scaly skin and small fissures.  This information was already part of the record, is cumulative and redundant of the previous evidence of record, and is therefore not pertinent to the claim on appeal.
Thus, remand for initial consideration and readjudication is not required.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, the degree of impairment resulting from a disability is a factual determination, and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all claims received by VA on or after October 23, 2008.  As the Veteran filed his claim for benefits in July 2007 these amendments are not applicable. 

The Veteran's service-connected tinea pedis is rated by analogy (the rating criteria directs that tinea pedis is to be rated depending upon the predominant disability) as noncompensable under Diagnostic Code 7806, 38 C.F.R. § 4.118.  Under this code section, a zero percent rating is assigned for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy required during the past 12-month period.  Id.

A 10 percent rating is assigned for dermatitis covering at least 5 percent but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  Higher ratings are assigned for greater coverage of dermatitis or greater use of systemic therapy.  Id. 

VA treatment records indicate that the Veteran continues to receive treatment with a topical ointment for a chronic skin condition affecting his feet.  The severity and precise nature of the condition varies, but has included such symptoms as: redness, itching, maceration and peeling between the toes, hyperkeratosis, scaling, and occasional plantar surface fissures.  

On August 2007 VA examination, the examiner noted a history of redness and itching, with current symptoms of scaling on the ball of the right foot and erythema on the soles of both feet, but no cracking or peeling.  The diagnosis was atopic dermatitis.  In a December 2007 addendum, the same examiner stated that "[t]he percentage of the entire body affected is 2%."  

On September 2009 VA examination, the examiner reviewed prior VA examinations and treatment records and observed mild maceration and peeling between the toes on both feet and hyperkeratosis, scaling, and a fissure on the right foot.  She diagnosed chronic right foot plantar dermatitis and bilateral tinea pedis affecting less than 5 percent of the total body area; no exposed areas were affected.  The Board notes that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board finds that the VA treatment records and examination reports provide highly probative evidence against a compensable rating for the Veteran's tinea pedis.  Skin conditions rated under Diagnostic Code 7806 are evaluated based on the percentage of the entire body or exposed areas affected or the manner of treatment required; not the chronicity of the condition.  While tinea pedis may, as the Veteran states, affect a significant percent of his feet, there is no evidence of record indicating that tinea pedis affects at least 5 percent of his total body area or that any exposed areas (head, face, neck, hands) are affected.  In addition, although he uses topical medications for his skin disability, including a steroid cream, the Rating Schedule distinguishes topical therapy from systemic therapy in assigning disability ratings, and systemic therapy is required for a higher schedular rating under Diagnostic Code 7806.  Consequently, the Board finds that a compensable rating under Diagnostic Code 7806 is not warranted at any point during the appeal period.

The Board has also considered the applicability of alternative Diagnostic Codes for evaluating the Veteran's service connected dermatitis, but finds that the RO has appropriately rated the Veteran's tinea pedis under Diagnostic Code 7806.  There is no evidence that the head, face, or neck is involved, nor is there evidence of deep or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, and 7804.  Furthermore, without systemic therapy or involvement of at least 5 percent of exposed or total body area, a compensable schedular evaluation would not be warranted under the Diagnostic Codes addressing other skin disabilities.

The Board has considered the Veteran's contentions that compensable rating is warranted for tinea pedis because it is chronic and incurable, affects an exposed area, and covers more than 40 percent of his feet.  The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  

The Board finds that the record does not suggest, and the Veteran does not assert, that his tinea pedis affects any part of the body other than his feet; under the rating criteria the feet are not an exposed area, and it is the percent of the entire body or exposed areas that is the basis for a disability rating.  Furthermore, the curability of a skin disability is not relevant to the rating criteria under 38 C.F.R. § 4.118 (which includes ratings for scars and disfigurement.)  Additionally, the Board has considered the submitted treatise evidence indicating that steroids are not an appropriate treatment for tinea pedis and his contention that the rating criteria are, thus, not appropriate to rate his disability.  However, the rating criteria also applies to conditions other than tinea pedis, and corticosteroids are merely an example of the type of systemic therapy required for a compensable rating; there is no evidence of record that the Veteran receives systemic therapy for his tinea pedis.  Thus, the Board finds that the Veteran's contentions do not support a compensable rating.

Moreover, the record does not establish that the rating criteria are inadequate for rating the Veteran's tinea pedis such that an extraschedular rating is warranted.  The symptoms described by the Veteran, namely redness, itching, maceration and peeling between the toes, hyperkeratosis, scaling, and occasional plantar surface fissures, are contemplated by the schedular rating assigned and are not exceptional or unusual.  Thun v. Peake, 2 Vet. App. 111 (2008).  Furthermore, the Veteran's tinea pedis does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition, and stated, at the March 2010 Board hearing, that his tinea pedis is "really not a problem" with respect to his sedentary employment.  BVA Transcript at 14.  Thus, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied). 

Finally, the Board acknowledges that the record contains a July 2002 rating decision denying the Veteran's request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, he did not perfect an appeal with respect to that decision, and, although he is presumed to have made a claim in the instant appeal for the highest rating possible, he has not submitted evidence of unemployability, nor has he claimed to be unemployable; the record indicates that the Veteran is currently a VA employee.  Therefore, the question of entitlement to TDIU rating has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for bilateral tinea pedis is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


